Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Sako (US 2017/0008490) discloses a vehicle apparatus and method for authentication of a passenger who tries to use the vehicle (title, abstract).  The vehicle is autonomous (para 0004, 0038).  The vehicle authenticates a passenger as corresponding to a caller (claim 16, para 0039-0040).  In response to authentication, the vehicle provides autonomous driving on a route to a destination (par 0073, 0081).  But taken alone or in combination with the other cited art, Sako does not does not teach nor fairly suggest, along with the other claimed limitations, the limitation of “performing decryption for encrypted data blocks related to the passenger received from an infra apparatus located on the pre-driving route.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
Drawings were received on 08/30/2019 and new drawing sheet with fig 14 was received on 11/21/2019.  These drawings are accepted by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murakami (US 6636145) discloses a vehicle sharing system with authentication.
Scofield (US 2017/0015318) discloses personalization of automated vehicle control.
Li (US 2018/0374002) and Watanabe (US 2019/0061688) disclose autonomous driving vehicles.
Yi (US 2020/0223396) disclose passenger and vehicle mutual authentication.  
Lerner (US 2020/0307610) and Hassani (US 2020/0406859) discloses vehicles with operations/authentication facilitated by blockchain.
Oba (US 2020/0188289) discloses an automatic driving vehicle with authentication and with map update supplied by infrastructure when traveling in correspond zone.
Lee (US 2019/0384320), Kim (US 2020/0033887) and Kim (US 2021/0362727) disclose autonomous driving systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571)272-3058. The examiner can normally be reached M-F 730-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWIN C HOLLOWAY III/Primary Examiner, Art Unit 2683